—In a proceeding pursuant to CPLR article 78 to review a determination of the Floral Park-Bellrose Union Free School District terminating the petitioner from his employment, as of August 1, 2001, the appeal is from a judgment of the Supreme Court, Nassau County (Mahon, J.), dated April 9, 2002, which granted the petition and awarded the petitioner back pay.
*592Ordered that the judgment is reversed, on the law, with costs, the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits.
Section 3031 of the Education Law requires a school district to provide 30 days’ notice to a school administrator whose services are terminated during a probationary period. Here, the petitioner voluntarily resigned his position as assistant principal in the appellant Floral Park-Bellrose Union Free School District. Contrary to the determination of the Supreme Court, the appellant was not required to wait 30 days before accepting that resignation (see Biegel v Board of Educ. of Ellenville Cent. School Dist., 211 AD2d 969, 970 [1995]).
The petitioner’s remaining contentions are without merit. Florio, J.P., Schmidt, Townes and Crane, JJ., concur.